Citation Nr: 1617588	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  14-06 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than September 1, 2010 for the award of Dependency and Indemnity Compensation (DIC) benefits, based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her friends, Y.R. and L.R.


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active military service from January 1955 to February 1959 and from March 1967 to March 1970.  He died in September 2010.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2011 rating decision in which the RO granted the appellant's claim for service connection for the cause of the Veteran's death, for DIC purposes.  The appellant had been granted DIC under 38 U.S.C. § 1318 in October 2010; the Veteran had been receipt of a 100 percent disability rating for an acquired psychiatric disorder from March 29, 1996 until his death.  In September 2012, the appellant filed a notice of disagreement (NOD) with the assigned effective date of September 1, 2010 for the award of DIC benefits based on service connection for the cause of death.  In a  December 2013 statement of the case (SOC), the RO addressed the matter of  an earlier effective date for the award of DIC benefits.  The appellant perfected her appeal of this matter in February 2014 by filing a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals), without electing a Board hearing.  

In March 2014, the appellant submitted a statement requesting a Board hearing, and, in July 2015, the Board remanded the claim on appeal for the requested hearing.   

In January 2016, the appellant and two friends testified during a Board videoconference hearing before the undersigned Veterans Law.  A transcript of the hearing is record.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate paperless, electronic Virtual VA file, which consists of various adjudication documents that are duplicative of those contained in the VBMS file or irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The Veteran died on September [redacted], 2010.

2.  The RO received a claim for DIC benefits from the appellant on September 30, 2010.

3.  The RO assigned an effective date of September 1, 2010 for the award of DIC benefits to the appellant.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 1, 2010 for the award of DIC, based on service connection for the cause of the Veteran's death, are met.  38 U.S.C.A. §§ 1310, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

In connection with the claim decided herein, the appellant has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed the appellant.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of her claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter). 

Notably, only the claim for an earlier effective claim remains before VA.

The Board observes that the appellant requested substitution in a May 2012 statement.  In her February 2014 VA Form 9, she indicated that VA had lost the Veteran's claims, ostensibly submitted prior to his death, for Parkinson's disease and other related diseases.  However, review of the claims file reveals that there is no communication from the Veteran which can be construed as a claim for additional benefits from the time of the  September 1996 decision granting a 100 percent disability rating until the Veteran's death in September 2010.  

The United States Court of Appeals for Veterans Claims has held that "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308 -09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  The presumption of regularity attaches to "all manner of VA processes and procedures."  See Woods v. Gober, 14 Vet. App. 214, 220 (2000). Unless rebutted by clear evidence to the contrary, VA is entitled to the benefit of this presumption.

While the appellant has asserted that a claim for service connection for Parkinson's disease and other related diseases was filed by the Veteran prior to his death, such statement, alone, is not sufficient to rebut the presumption of administrative regularity that no such claim was filed.  See Mason v. Brown, 8 Vet. App. 44, 55   (1995) ("appellant's statement of nonreceipt, standing alone, is not the type of  'clear evidence to the contrary' which is sufficient to rebut the presumption"); see also Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) (Government officials are presumed to carry out their duties in good faith and proof to the contrary must be almost indisputable to overcome that presumption). 

In this case, no clear evidence to the contrary has been presented with which to rebut the presumption of administrative regularity that there were no outstanding claims at the time of the Veteran's death.  The appellant's mere assertion that a claim was filed with VA is insufficient to overcome the presumption that no claim was received from the Veteran between the September 1996 rating decision and the Veteran's death in September 2010.



 II.  Analysis

Dependency and indemnity compensation (DIC) may be awarded to a surviving spouse upon the service-connected death of a veteran.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a) (2015). 

Where a grant of death compensation or DIC is made on the basis of the veteran's service-connected death, the effective date will be the first day of the month in which the veteran's death occurred, if the claim is received within 1 year from the date of death; otherwise, the effective date will be the date of receipt of the claim. 38 U.S.C.A. § 5110(d); 38 C.F.R. § 3.400(c)(2).

An exception applies where DIC is awarded pursuant to a liberalizing law or a liberalizing VA issue.  In such cases, the effective date of the award shall be fixed in accordance with facts found, but shall not be earlier than the effective date of the act or administrative issue.  See 38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. § 3.114(a) (2015); see also McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language of section 5110(g) prohibits a retroactive award prior to the effective date of the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

If a claim is reviewed on the initiative of VA within one year from the effective date of the liberalizing law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).  Finally, if a claim is reviewed at the request of the claimant more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).

Following a 2002 decision of the United States Court of Appeals for the Ninth Circuit (Ninth Circuit), VA established regulations pertaining to effective dates for awards of compensation/DIC for certain diseases based on herbicide exposure. Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III)(now codified at 38 C.F.R. § 3.816).  A "Nehmer class member" is defined to include a surviving spouse, child, or parent of a deceased Vietnam Veteran who died from a "covered herbicide disease."  A covered herbicide disease is one for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991.  Ischemic heart disease is a 'covered herbicide disease' (a presumption of service connection being established effective August 31, 2010).  38 C.F.R. § 3.816(a)(2).

With regard to the effective date of the award for Nehmer class members entitled to DIC for a death due to a covered herbicide disease, if VA denied DIC for the death in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which such prior denial was based or the date the death occurred, except as otherwise provided. 38 C.F.R. § 3.816(d)(1).  If the class member's claim for DIC for the death was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease that caused the death, the effective date of the award will be the later of the date such claim was received by VA or the date the death occurred, except as otherwise provided in paragraph 38 C.F.R. § 3.816(d)(3). 38 C.F.R. § 3.816(d)(2).  If the Nehmer class member's claim was received within one year from the date of the Veteran's death, the effective date of the award shall be the first day of the month in which the death occurred.  38 C.F.R. § 3.816(d)(3).  Otherwise, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.  38 C.F.R. § 3.816(d)(4). 

In this case, the evidence of record demonstrates that the Veteran died in September 2010 from a myocardial infarction with a history of coronary artery disease and a previous stroke as contributing factors.  Thereafter, the appellant's application for service-connected death benefits was received by VA on September 30, 2010. 

In the October 2010 rating decision, VA granted service connection for the cause of the Veteran's death DIC under 38 U.S.C. § 1318, and assigned an effective date of September 1, 2010 which is the first day of the month in which the Veteran's death occurred.  The appellant received a Month of Death benefit for September 2010 and began receiving DIC benefits at the regular rate in October 2010.

The appellant contends in a statement dated September 1, 2013 to her Senator, and again during her hearing testimony, that she believes she should receive retroactive benefits as she was provided a letter from the VA detailing special review for certain benefits on the basis of Nehmer.  

The Board finds that the proper effective date for the award of DIC is September 1, 2010.  There simply is no legal basis to assign an effective date earlier than September 1, 2010, as the law precludes the establishment of DIC benefits prior to the month of the Veteran's death, even with consideration of the Veteran as a "Nehmer class member."  The Board has considered the doctrine of affording the appellant the benefit of any existing doubt with regard to the issue on appeal; however, because there is no legal basis for the assignment of an earlier effective date, such doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In a case, such as this, in which the law is dispositive, the claim must be denied due to lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for an effective date earlier than October 1, 2010 for the award of DIC benefits, based on service connection for the cause of the Veteran's death, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


